 Case 2:20-cv-10061-GAD-MJH ECF No. 5, PageID.19 Filed 01/30/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

          TARIFF SHARIF BEY,

                Plaintiff,
                                                   Case No. 20-cv-10061
                   v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
        RENAE PETERSON, ET AL.,

            Defendants.
   ______________                    /

  ORDER DENYING PLAINTIFF’S MOTION TO PROCEED IN FORMA
  PAUPERIS [#2] AND DISMISSING ACTION WITHOUT PREJUDICE

      On January 10, 2020, Tariff Sharif Bey (“Plaintiff”) filed a Complaint and an

Application to Proceed in District Court Without Prepaying Fees or Costs, or in

forma pauperis, alleging excessive force and unlawful seizure after a traffic stop.

See ECF Nos. 1 and 2.

      Upon review of Plaintiff’s Application, the Court is not persuaded that

Plaintiff is unable to pay the fees associated with the filing of his Complaint.

Plaintiff failed to include any substantive information in his Complaint, such as

information about his financial obligations, monthly expenses, or low monthly

income. See ECF No. 2. Rather, Plaintiff only answers “None” to each question

presented to him in the application. Plaintiff also does not attach any additional




                                         1
    Case 2:20-cv-10061-GAD-MJH ECF No. 5, PageID.20 Filed 01/30/20 Page 2 of 4




information to the application for the Court to review. Accordingly, the Court

DENIES Plaintiff’s application to proceed without the prepayment of fees and costs.

        Even if the Court granted Plaintiff’s Amended Application to Proceed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), the Court would still dismiss

this action without prejudice because Plaintiff has pending criminal proceedings in

state court that stem from the Complaint’s underlying cause of action.

        Here, Plaintiff asserts that he was unlawfully stopped, searched, and seized

during a traffic stop on September 9, 2019.                He cites at least nine bases for

jurisdiction, including constitutional provisions, eighteenth century treaties, and

federal criminal statutes. See ECF No. 1, PageID.4. Notably, Plaintiff also includes

the case number for three of his state court matters that he asserts were “removed

from state court [for] lack of jurisdiction.” Id. at PageID.14. Further examination

of publicly available records, however, reveal that these state court cases are still

ongoing criminal matters. Two of the three cases in the Monroe County First District

Court were filed on the date of the traffic stop in question (Case IDs. 195093-OM,

195094-OT).1 The cases include two counts of failure to display a valid license and

a City of Monroe general offense misdemeanor.



1
  The case numbers, court location, judge, involved police officer, and offense date all match the
information listed by Plaintiff in his Complaint. The defendant’s name in those public court
records, however, is listed as “Aaron Lamont Johnson.” Based on all of the information
provided, Plaintiff has evidently filed the instant matter under a name different from that
identified in his criminal proceedings.
                                                2
 Case 2:20-cv-10061-GAD-MJH ECF No. 5, PageID.21 Filed 01/30/20 Page 3 of 4




      All of Plaintiff’s claims are subject to dismissal under the Younger abstention

doctrine. See Younger v. Harris, 401 U.S. 37 (1971). In Younger, the Supreme

Court held that “absent extraordinary circumstances federal courts should not enjoin

pending state criminal prosecutions.” New Orleans Pub. Serv., Inc. v. Council of

City of New Orleans, 491 U.S. 350, 364 (1989). Three requirements must be met

before the Younger abstention doctrine can be applied: 1) there must be an ongoing

state proceeding, 2) the proceeding must implicate important state interests; and 3)

there must be an adequate opportunity in the state proceeding to raise constitutional

challenges. Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.

423, 432 (1982); Kelm v. Hyatt, 44 F.3d 415, 419 (6th Cir. 1995).

      As to the first element, all three of the case numbers provided by Plaintiff list

the criminal matters as “pending,” which means they are ongoing. Under the second

element, Michigan has an important state interest in ensuring citizens are driving

with valid and accurate licenses. As to the third factor, Plaintiff can first argue in

the state court criminal proceedings that any excessive force or unlawful seizure

deriving from the incident violates the Constitution.

      Accordingly, Plaintiff’s Application to Proceed in forma pauperis [#2] is

DENIED and the Complaint [#1] is DISMISSED WITHOUT PREJUDICE to

allow Plaintiff to raise these claims in his state court proceedings first.




                                            3
 Case 2:20-cv-10061-GAD-MJH ECF No. 5, PageID.22 Filed 01/30/20 Page 4 of 4




     IT IS SO ORDERED.



                                    s/Gershwin A. Drain_____________
                                    GERSHWIN A. DRAIN
                                    UNITED STATES DISTRICT JUDGE

Dated: January 30, 2020



                          CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
             January 30, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       4
